Exhibit 16.1 April 21, 2010 Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Natural Blue Resources, Inc. Dear Sirs/Madams: We have read Item 4.01 of Natural Blue Resources, Inc. Current Report on Form 8-K dated April 21, 2010 (the "8-K") and we agree with the statements made therein as they relate to Cross, Fernandez & Riley, LLP. We hereby consent to the filing of this letter as an exhibit to the 8-K. Very truly yours, Cross, Fernandez & Riley, LLP 201 S. Orange Avenue, Suite 800s Orange, Florida 32801-3421s 407-841-6930 525 Pope Avenue NWs Winter Haven, FL 33881s 863-299-5638 2907 W. Bay to Bay Blvd., Suite 202s Tampa, FL 33629s 813-414-0121 Fax: 407-841-6347s www.cfrcpa
